Formerly known as:Dryden High Yield Fund, Inc. PROSPECTUS October 30, 2009 (As Supplemented February 16, 2010) Prudential High Yield Fund, Inc. Ticker Symbols Class A: PBHAX Class M:DHYMX Class B: PBHYX Class R: JDYRX Class C: PRHCX Class Z: PHYZX FUND TYPE High Yield Bond OBJECTIVE Current income and capital appreciation (as a secondary objective) As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 12 OTHER INVESTMENTS AND STRATEGIES 16 INVESTMENT RISKS 21 HOW THE FUND IS MANAGED 21 BOARD OF DIRECTORS 21 MANAGER 22 INVESTMENT SUBADVISER 22 PORTFOLIO MANAGERS 23 DISTRIBUTORS 24 DISCLOSURE OF PORTFOLIO HOLDINGS 25 FUND DISTRIBUTIONS AND TAX ISSUES 25 DISTRIBUTIONS 26 TAX ISSUES 27 IF YOU SELL OR EXCHANGE YOUR SHARES 29 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 29 HOW TO BUY SHARES 44 HOW TO SELL YOUR SHARES 48 HOW TO EXCHANGE YOUR SHARES 53 FINANCIAL HIGHLIGHTS 62 GLOSSARY 63 APPENDIX A SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is to maximize current income. As a secondary investment objective, the Fund will seek capital appreciation, but only when consistent with the Fund's primary investment objective of current income. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 32 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 45. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.50% None None 4.25% None None None None Maximum deferred sales charge (load) (as a percentage of offering price) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fees None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .48 .48 .48 .48 .48 .48 .48 .48 + Distribution and service (12b-1) fees .30 .75 1.00 .50 1.00 .75 1.00 None + Other expenses .18 .18 .18 .18 .18 .18 .18 .18 Total annual Fund operating expenses .96 1.41 1.66 1.16 1.66 1.41 1.66 .66 - Fee waiver or expense reimbursement (.05) None (.25) None None (.25) None None Net annual Fund operating expenses .91 1.41 1.41 1.16 1.66 1.16 1.66 .66 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $539 $737 $952 $1,571 $539 $737 $952 $1,571 Class B 644 746 871 1,511 144 446 771 1,511 Class C 244 499 879 1,944 144 499 879 1,944 Class L 538 778 1,036 1,774 538 778 1,036 1,774 Class M 769 923 1,102 1,779 169 523 902 1,779 Class R 118 422 747 1,669 118 422 747 1,669 Class X 769 923 1,202 1,965 169 523 902 1,965 Class Z 67 211 368 822 67 211 368 822 ° The distributor of the Fund has contractually agreed through December 31, 2010 to reduce its distribution and service (12b-1) fees for Class A shares, Class C shares and Class R shares to .25 of 1% of the average daily net assets of Class A shares, to .75 of 1% of the average daily net assets of Class C shares and .50 of 1% of the average daily net assets of Class R shares. These waivers may not be terminated by the distributor prior to December 31, 2010, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 82% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. To achieve the Fund's income objective, we invest, under normal circumstances, at least 80% of the Fund's investable assets in a diversified portfolio of high yield fixed-income instruments rated Ba or lower by Moody's Investors Service (Moody's) or BB or lower by Standard & Poor's Ratings Group (Standard & Poor's), and instruments either rated by another major rating service or considered by us to be of comparable quality, that is, junk bonds. The term "investable assets" in this prospectus refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions. The Fund will provide 60 days' prior written notice to shareholders of a change in the 80% policy stated above.
